FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KEITH LEE WILLIAMS,                       No. 05-55604
              Petitioner-Appellant,           D.C. No.
                v.                        CV-03-00196-NM
EDWARD S. ALAMEIDA, JR.,                  Central District
Director, Warden,                           of California,
             Respondent-Appellee.           Los Angeles

                                              ORDER

                  Filed December 28, 2007

     Before: Kim McLane Wardlaw, Carlos T. Bea, and
              N. Randy Smith, Circuit Judges.


                          ORDER

   Keith Lee Williams appeals the district court’s order grant-
ing Edward Alameida’s Rule 12(b)(6) motion to dismiss for
failure to state a claim. Williams sued Alameida, the Director
of the California Department of Corrections (“CDC”), under
42 U.S.C. § 1983, alleging he was held in CDC custody past
the date of his sentence for failure to submit a DNA sample
in violation of the Fourth Amendment, the Ex Post Facto
Clause, and the Due Process Clause of the United States Con-
stitution.

   On November 5, 2007, Alameida moved to dismiss this
appeal under the fugitive disentitlement doctrine. In support
of this motion, Williams’s parole agent declared that Williams
was released from prison and placed on parole on June 2,
2005, but failed to report to his parole agent. An arrest war-
                            16867
16868                WILLIAMS v. ALAMEIDA
rant has been issued for Williams, who remains a parolee at
large.

   Under the fugitive disentitlement doctrine, we have discre-
tion to dismiss the appeal of a party who becomes a fugitive
while his appeal is pending. Conforte v. Comm’r of Internal
Revenue, 692 F.2d 587, 590 (9th Cir. 1982).

   We grant Alameida’s Motion to Dismiss. Because it
appears from the face of the complaint that Williams’s unlaw-
ful detention claim is potentially meritorious, and the district
court failed to address that claim, we conditionally dismiss
Williams’s appeal pursuant to the fugitive disentitlement doc-
trine. See id. (“Joseph Conforte’s appeal is dismissed. If
within 56 days he submits himself to the jurisdiction of the
District Court of Nevada, he may move to reinstate his
appeal.”).

  If within 60 days Williams submits himself to the State of
California authorities, he may move to reinstate this appeal
and have the action remanded so that the district court may
consider the unlawful detention claim in the first instance.

  IT IS SO ORDERED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.